McKENNA, Circuit Judge,
(orally.) This is an action for the infringement of a patent for a hand-saw mill. The defense is want of invention and of novelty, and that respondent has not infringed. A great deal of testimony was taken, and the case ably and elaborately argued, hut the demands of the court prevent a review of the evidence. I do not know that it would be useful any way. While the machine is not a complicated one, yet it cannot be understood except by reference to drawings and models and explanations of them. A verbal description would only confuse; hence I will not attempt it. It may he said generally, quoting counsel for complainants, that—
“The patent shows a main supporting frame securely attached to a base plate, consisting of an upright hollow metallic column, preferably of circular form. Attached to the front of this column is a hollow easting, consisting of three parts, the first a horizontal part bolted to the main column, and the second and third parts vertical hollow arms to receive the bearings oí the upper and lower hand-wheel shaft. The entire casting is of T shape, horizontally disposed, with the stem bolted to the main column, midway between tlie band wheels. Through the center of this outside column and the main column is a horizontally disposed transverse rock shaft, resting on knife-edge bearings attached to brackets, and having a straining weighted lever attached to the center of the rock shaft at right angles. The weight on this lever, which can be increased or diminished at will, operates to vibrate the rock shaft on its knife-edge bearings. The front bearing of the upper band-wheel shaft is axially secured upon the top of a depening trunnion, which fits snugly into the bore of the upper hollow arm of the outside supporting column, and is tapped at its lower end to receive a screw shaft, which rests in a step in the outer end of a short arm secured to the rock shaft. The rear bearing of the upper band-wheel shaft has a similar arrangement for its support. It will thus be seen that the weighted lever secured to the rock shaft between the knife-edge bearings counterpoises the two bearings of the *938upper band-wheel shaft, and provides an exceedingly sensitive automatic adjustment for the same, whereby the saw is kept properly strained. The front heating of the lower band-wheel shaft is secured to a permanent fixed shaft, which has its front end secured to the lower member of the outside supporting column, and its rear end to a hanger depending from the base of the main frame. This bearing is not adjustable. A hood or shield overhangs the lower band wheel, and has an ’ upper segmental flange through which it is bolted to the main frame.”
The patentee’s specification and drawing show the front supporting column to be cast in one piece, and a portion of his language, considered by itself, justifies the contention that this was his invention; that is, the casting in one.piece. He says, after describing the defects of other machines, what he claims as his own:
“In machines of this land heretofore constructed, the supports for the. bearings of the upper and lower band wheels wei*e made separate and independently attached to the supporting frame. The strain of the saw, of course; tended to draw the upper and lower band wheels at an angle to each other, thereby causing the saw to run unevenly, or require separate adjustment of the upper band wheel vertically, as well as what is known as ‘cross-line adjustment,’ to make the saw run true after each straining or slackening of the saw tension. To overcome these defects, I have provided a single casting, winch is firmly secured to the supporting frame in such manner as to receive the front bearings of both band wheels. I have also provided a back bearing for the shaft of the upper band wheel,” etc.
But on page 3 he further says:
1 “I have shown and described what I believe to be the simplest and best means of embodying my invention; but it is obvious that many mechanical changes may be made without departing from its spirit and scope, and r would hence have it understood that I consider all such mechanical chañare^ as mere modifications of my invention.”
But manifestly, if casting in one piece is the best, its advantages are secured by casting in two pieces, and bolting them together, as in the machine of the respondent. It is certainly an equivalent, and could not be excluded except by express words of the patentee, confining his invention to the other form. However, it is a close question if there is invention in it, and I have yielded somewhat to the presumptions of the patent.
The view is clear as to the straining devices. There are undoubtedly" invention and novelty in them, and those used by the respondent are substantially similar. It imitated as clearly as it dared, and not make exact resemblance. A decree will be entered for the complainant.